Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (WO 2013/051437) in view of Booij et al. (US 2020/0263854) (hereinafter Booij) and Feng (US 2018/0347786).
Re claim 13: Nozawa teaches a holographic display apparatus comprising: a printed circuit board (45, fig. 5); a light source (40, fig. 5) disposed on the printed circuit board (45);a first lens (15a, fig. 5) transmitting light emitted from the light source (40) in a direction (upward direction, fig. 6) substantially parallel (light from 40 passes up through 15a, fig. 5) with a direction (vertical direction LA, fig. 6) from the light source (40) to the first lens (50); a waveguide (bottom sheet 15b, fig. 5) converting light transferred from the first lens (15a) into a surface light source (see fig. 5); a second lens (top sheet 15b, fig. 5) collecting light transferred from the waveguide (bottom sheet 15b); and a display panel (11, fig. 5) diffracting light (liquid crystal panel, see para 30) passing through the second lens (top sheet 15b), wherein the light passing through the second lens (top sheet 15b) transmits through a surface of the display panel (bottom surface of 11, fig. 5), and an image (image formed by 11, fig. 2) is displayed on another surface of the display panel (top surface of 11, fig. 5), the surface (bottom surface of 11) and the another surface of the display panel (top surface of 11) being opposite each other.
However, Nozawa fails to teach the first lens including a collimation lens; a first mask disposed between the light source and the first lens, the first mask including at least one surface of black color;
Booij teaches an optical system (20, 21, fig. 1A) and a first lens (20, fig. 1A) including a collimation lens (20 includes a collimator, see para [0014]).  
Feng teaches a first mask (507, fig. 5) disposed between the light source (504, fig. 5) and the first lens (502, fig. 5), the first mask (507) including at least one surface of black color (black coating, see para [0029]).
Therefore, in view of Booij, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a collimation lens to the light source under the lens of Nozawa, in order to maximize light transmission from the light source and reduce light leakage thereby improving lighting efficiency.
Therefore, in view of Feng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first mask disposed between the light source and the first lens of Nozawa where the first mask including at least one surface of black color, in order to help eliminate bright spots around where the LED is disposed and eliminate the hot spot effect [Feng, 0031].

Re claim 14: Nozawa teaches a condensing lens (50, fig. 5) (condenser lens may be used, see para 115 part (8)).
However, Nozawa fails to teach the condensing lens disposed between the first mask and the light source.  
Feng teaches a lens (502, fig. 5) disposed between the first mask (507, fig. 5) and the light source (504, fig. 5).
Therefore, in view of Feng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first mask where the condensing lens of Nozawa is disposed between the first mask and the light source, in order to help eliminate bright spots around where the LED is disposed and eliminate the hot spot effect [Feng, 0031].

Re claim 15: Nozawa teaches the condensing lens (50, fig. 6) includes a lower portion (lower portion of 50A, fig. 6) having a groove (groove of 50A, fig. 6); and the light source (40, fig. 6) is disposed in the groove (see fig. 6).  the light emitted from the light source (40)  is refracted (see fig. 6) through the groove (groove of 50A).  

	Re claim 16: Nozawa teaches a condensing lens (50, fig. 5) disposed between the first lens (15a) and the first mask.

Re claim 18: Nozawa teaches the light source (40, fig. 5) includes a light-emitting diode (light emitting diode, see para 96).  

Re claim 19: Nozawa teaches the display panel (11, fig. 5) includes a liquid crystal display panel (liquid crystal panel, see para 30).  

Re claim 21: Nozawa fails to teach the first mask has an opening that is completely above the light source.  
Feng teaches a first mask (507, fig. 5) has an opening (inner opening of 507, see figs. 5 and 6) that is completely above the light source (507 is on plane of X which is completely above the light source 504, fig. 5).
Therefore, in view of Feng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first mask which has an opening that is completely above the light source of Nozawa , in order to help eliminate bright spots around where the LED is disposed and eliminate the hot spot effect [Feng, 0031].

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
Regarding applicant's argument that "In the "Response to Arguments" section asserts that "the term 'waveguide' can be interpreted as a material or structure which is capable of guiding any type wave" and "the bottom sheet 15b of Nozawa can be a diffusion sheet which can act as a waveguide since the sheet guides light from one side to the other as diffuse light." By this definition, everything in optics is a waveguide, and thus the meaning of the term becomes meaningless", the examiner notes that applicant's argument does specify why the diffusion sheet of Nozawa cannot be reasonably interpreted as a waveguide. 
Regarding applicant's argument that "the Examiner's claim construction is not only inconsistent with the present application, but literally reads out every example/embodiment of the present application. A claim construction that excludes an embodiment of a specification is "rarely, if ever, correct." MBO Labs., Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 1333 (Fed. Cir. 2007) (citation omitted). A claim construction that excludes all disclosed embodiments of a specification is especially disfavored. Id. See also, Kaneka Corp.v. Xiamen Kingdomway Grp", the examiner respectfully disagrees. The examiner notes that the interpretation of the wave guide is consistent with applicants' interpretation. Paragraph [0072] of applicant's specification states the wave guide 30 passes light through as shown in figure 1. The diffusion sheet of Nozawa passes light through and is therefore consistent applicant's application. Furthermore, the examiner notes that the cited case law is about a design for a hypodermic safety syringe which is entirely unrelated to the holographic display apparatus of the instant application and have completely different fact patterns.
Regarding applicant's argument that "Applicant respectfully responds that this function is already performed by Nozawa, and therefore no one of ordinary skill would invest in the increased manufacturing costs to add a component that performs a function that is already performed as there is no benefit", the examiner notes that the adhesive of Nozawa is used as a light absorber. Feng teaches a mask 507 on the lens 502 which is disposed between the light source and the first lens. Although, the function might be performed by Nozawa, the addition of the reflective mask of Feng onto the lens can help further reduce brightness at certain spots around where the LED is disposed thereby allowing a more uniform distribution.
Regarding applicant's argument that "The Office Action (page 8) again attributes the Booij reference for the erroneous idea of adding a collimation lens to the Nozawa device, For the same reasons set forth with respect to independent claim 1, in view of Nozawa's optics, there is no benefit to adding a collimator - no light leakage reduced and no light transmission from the light source maximized. Again, there is no benefit - in theory or in practice - to adding a collimator between Nozawa's light diffusion lens 50 and light source / LED 40", the examiner notes that there is a benefit  by adding a collimator since it can increase lighting efficiency by minimizing light leakage through the sides of the light source.

Allowable Subject Matter
Claims 1-2, 4-5, 8-12 and 22 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a holographic display apparatus comprising: a light source disposed on a printed circuit board; a display panel diffracting light transferred from the light source; an optical system that includes a collimation lens disposed between the light source and the display panel; a condensing lens disposed between the light source and the optical system, and collecting the light transferred from the light source; and a first mask disposed between the light source and the condensing lens, wherein the optical system converts the light incident from the light source into a surface light source, the condensing lens includes a lower portion having a guide protrusion, the first mask includes a surface having a guide recess, and the condensing lens and the first mask are aligned by inserting the guide protrusion into the guide recess as specifically called for in the claimed combinations.
Claims 2, 4-5, 8-12 and 22 are allowable since they are dependent upon claim 1.
Claims 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest a second mask disposed between the condensing lens and the light source, the second mask including at least one surface of black color with respect to claim 17; and the first lens, the waveguide, and the second lens are configured such that a beam size formed at one point by light that has passed sequentially through the first lens, the waveguide, and the second lens is reduced with respect to claim 23, as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875